Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 1 of 8




                                               20cr10244
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 2 of 8
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 3 of 8
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 4 of 8
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 5 of 8
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 6 of 8
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 7 of 8
Case 1:20-cr-10244-RGS Document 132 Filed 10/21/20 Page 8 of 8




                         21




                                   10/21/2020 @ 4:28pm
